Mb, Justice Yantis delivered the opinion of the court: Claimant seeks an award of One Hundred Twelve and 30/100 Dollars ($112.30) for damages to his automobile and expense incurred therewith as the result of an automobile collision with a State truck operated by one Joe Witteker. The complainant alleges that he was driving his automobile in a northerly direction on U. S. Highway No. 66, on March 5, 1935, approaching the intersection of State Highway No. 116; that Joe Witteker of Cullom, Illinois was driving State truck No. 527, as an employee of the Division of Highways; that Witteker negligently and carelessly drove the State truck across the path of claimant’s car striking and damaging it and causing him incidental expense thereto in the total sum of One Hundred Twelve and 30/100 Dollars ($112.30.) The Attorney General on behalf of respondent has filed a motion to dismiss the claim for the reason that there is no legal basis of liability by which the State can be held liable for the negligence of its agents and employees. Such is the rule unless there is a statute making the State liable. This rule has been announced in many cases. See Derby vs. State 7 C. C. R. 145 and Chumbler vs. State 6 C. C. R. 138. The motion is sustained and the claim dismissed.